Braley, J.
It either was uncontroverted or the jury would have been warranted in finding, that the defendant as the initial carrier on September 7, 1912, received at Eastport, Maine, one hundred and fifteen barrels of pickled herring for transportation to Boston in this Commonwealth, where the Union Freight Line or Union Freight Company as the last carrier received the car for delivery to the plaintiff, the consignee. The car arrived sometime in the forenoon of September 9, and the plaintiff’s clerk in the afternoon having been informed by the defendant, “that the car of pickled herring had arrived at the yard,” went to the freight office and *465obtained "permission to inspect the fish,” which were found to be in good condition. But, because of the hot weather, the plaintiff’s agent asked for and received permission to re-ice the car. It could be inferred that the car was of the type known as a refrigerator car. The clerk testified, “there was about a third of a bunker of ice on each end,” but whether the car before its departure had been iced by the shippers or by the defendant did not appear. It was however agreed, that the defendant should “set the car” on a designated side track where it could be reached, and an order to an ice company to re-ice was accordingly given by the plaintiff between4:30 and 4:45 P. M. The ice was dispatched about 5:20 P. M., and it would take about fifteen minutes' for a team to go from the ice company’s office to where the car in question had been placed. The foreman of the ice company who dispatched the ice knew the closing hour for freight in the yard or freight house was 5 P. M. The driver of the ice team, having arrived "at half past "five or quarter of six,” passed the first gate but the gateman at the second gate would not let him through, and, leaving "the team and two men behind him at the gate,” he went to the ice company’s office and reported to the foreman, who after making the attempt by telephone failed, as he testified, to get an answer from the defendant’s usual place of business, and no further efforts to ice the car were made. The car, without having been iced, was switched to the track of the Union Freight Line where it was received at 8:40 P. M. on September 9.
The defendant does not contend that on September 10 when delivery was made by the Union Freight Line, the fish were in good condition. The car had been inspected not later than 4:30 P. M. on September 9, when the fish were found to be unspoiled; and between that time and 8:40 P. M. the car was received by the last and only connecting .carrier.
It is true that the defendant made no contract to deliver the fish to the plaintiff, on whom the burden rested of proving its negligence before transferring the car to the Union Freight Line. Farmington Mercantile Co. v. Chicago, Burlington & Quincy Railroad, 166 Mass. 154. Moore v. New York, New Haven, & Hartford Railroad, 173 Mass. 335, 337.
But,, in view of the nature of the shipment shown by the bill of lading, the condition of the weather and the shortness of time *466between the arrival of the car and delivery to the plaintiff, the jury could find that owing to defective icing the fish were in a damaged condition when the car left the defendant’s yard. The plaintiff makes no contention of unreasonable delay or of any mismanagement in transportation except the defendant’s neglect to re-ice. The bill of lading did not require the defendant to ice the car, and it is unnecessary to decide whether this duty had been undertaken by the defendant under its implied obligations as defined in Smith v. New Haven & Northampton Railroad, 12 Allen, 531, 533, 534, and Evans v. Fitchburg Railroad, 111 Mass. 142, 143. See also 4 R. C. L. Carriers, § 157, n. 1; 10 Ann. Cas-. 171. The plaintiff was the owner and consignee and, as the record shows and the first count of the declaration alleges, agreed with the defendant to make and made an arrangement to replenish the ice. The agreement having been subsequent to the bill of lading was valid, and bound the plaintiff. Henry J. Perkins Co. v. American Express Co. 199 Mass. 561. Taylor v. Finnigan, 189 Mass. 568. And the consequences resulting from the plaintiff’s own failure to provide sufficient ice are not imputable to the defendant. Nor can a party recover where his own negligence is as much the cause of. the loss as the negligence of the defendant. Squire v. New York Central Railroad, 98 Mass. 239.
It is urged lastly that the refusal of the gateman to permit the ice wagon to enter the yard is negligence on the part of the defendant to which the loss of the fish could have been found by the jury to be attributable. If the arrangement for icing must have been understood by the parties as including access to the premises and the track where the car was to be placed, yet there is no evidence that delivery of ice for this purpose was to be made except in accordance with the general regulations of the defendant for the transaction of business at the yard. The plaintiff gave the order to the ice company without any further instructions. It is plain, of course, that in all which followed the ice company acted as the plaintiff’s agent, and the foreman knew the rules of the railroad required the gates to be closed at a certain hour. But with this knowledge, as well as with knowledge that entrance to the yard could not be obtained thereafter without ‘specific orders to the gateman, no application was made to the assistant yardmaster who “had full authority to instruct, if necessary, to keep the *467gates open,” for permission to enter late. The attempt of the foreman after the wagon returned, and he was informed of the circumstances, to communicate by telephone with the defendant’s officials, and getting no response, his abandonment of all further efforts to execute the plaintiff’s order, cannot affect the defendant, which on the record was not charged with the performance of the duties owed to the plaintiff by its agent.
We are of opinion that no negligence of the defendant rendering it liable to damages either in contract or tort has been shown. The exceptions to the admission and exclusion of evidence not having been argued need not be considered, and, no error of law having been shown, the defendant is entitled to judgment on the verdict.

So ordered.